I concur in the ruling in this cause for the reasons, to state them with great generality, that no fraud is shown in concocting the decree. It is evident that complainants in the original bill were entitled to have a decree of sale for partition, if the parties could be brought into court. *Page 83 
To have conspired in such a case and to such end only would have involved a quite unnecessary expenditure of moral force. Complainants in the present bill relied on their agent, Milcsy Spencer, and must abide the result of her mere neglect. There might have been a fraud in the conduct of the actual sale, but I do not think the bill now under consideration sufficiently alleges such fraud. Milcsy Spencer had a right to agree with Jonah Schwab as she did. That kept no one from attending the sale or bidding on the property.